[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE DATED FEBRUARY 22, 1999
This is an action by Teresa Consoli who was injured in a motor vehicle accident with a motor vehicle operated by Melissa A. Pensiero, seeking damages from Pensiero's insurance company. This action sounds in breach of an alleged agreement by the insurance company to waive the statute of limitations for Consoli's personal injury action against Pensiero.
In an earlier action by Consoli against Clark (Consoli v. Pensiero, CV 95 0556489) this Court on November 27, 1996, granted a motion for summary judgment against plaintiff based on the statute of limitations, holding that an oral agreement between Consoli's attorney and adjuster for defendant's insurance company could not be relied upon to extend the statute of limitations.
No authority has been cited to justify an action for breach of contract by a victim against an insurance company for his adversary. Under the circumstances of this case, even if this action is viewed as one action for unfair settlement practice, a large majority of superior court cases have held that such a claim can only be brought by the insured, not a third party claimant. See cases cited in Martin v. Marino, 1997 WL 187168 Conn. Super., 1997 (Aurigemma J.) citing Warner v.Sanford Hall Agency,8 Conn.L.Rptr. 333, Ct. Sup. Feb. 9, 1993 (Wagner, J.).
Motion to Strike is granted.
Wagner, J.